     Case 2:19-cv-00168-JAD-DJA Document 80 Filed 12/02/20 Page 1 of 3




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    KATHERINE MAYORGA,                                    Case No. 2:19-cv-00168-JAD-DJA
 7                            Plaintiff,
                                                            ORDER
 8          v.
 9    CRISTIANO RONALDO,
10                            Defendant.
11

12          This matter is before the Court on the parties’ Proposed Discovery Plan and Scheduling

13   Order (ECF No. 79), filed on November 24, 2020. The parties request special scheduling review

14   as they were unable to agree on a number of issues including: Plaintiff’s additional voluntary

15   disclosures, the scope of discovery, supplemental disclosures, depositions, length of the discovery

16   period, written discovery, and trial setting.

17          The Court notes that the caption on the parties’ proposed plan is incorrect. Any future

18   filings must include the correct Case No. of 2:19-cv-00168-JAD-DJA. The Court will now

19   address each of the areas of dispute raised in the parties’ proposed plan.

20          •    Initial Disclosures: The Court will accept the parties proposed dates as Plaintiff

21               already propounded her initial disclosures on October 26, 2019 and Defendant’s initial

22               disclosures were due by November 30, 2020.

23          •    Supplemental Disclosures: The parties shall supplement their initial disclosures in

24               compliance with Fed.R.Civ.P. 26(e) – including any witnesses they wish to

25               disclose for trial. Plaintiff’s proposed supplements of educational, medical, and

26               employment records set forth in Section II.A. are approved. To the extent that

27               Defendant seeks additional records from Plaintiff, he shall properly propound

28               written discovery requesting such records. There is no specific time limit to be
     Case 2:19-cv-00168-JAD-DJA Document 80 Filed 12/02/20 Page 2 of 3




 1            set on the supplemental disclosure except as consistent with Rule 26(e) to be

 2            timely for trial.

 3        •   Scope of Discovery: The Court does not believe that the remaining issue in this

 4            case is complex given the limited scope of the bench trial. As such, it will only

 5            approve a 180 day discovery period to commence immediately. Further,

 6            consistent with the District Judge’s Order (ECF No. 72), the Court does not find

 7            that the attorney-client privilege and work product privilege were waived and

 8            topics protected by those privileges will not be permitted to be pursued in

 9            written discovery or depositions. The District Judge has permitted Plaintiff’s

10            mental capacity challenge regarding her assent to the settlement agreement to

11            proceed to a bench trial. As such, the scope of discovery is limited to that

12            consistent with the District Judge’s Order (ECF No. 72) in that it relates to

13            plaintiff’s mental-capacity defense – not what Defendant knew of her mental

14            capacity, but whether she had the mental capacity to assent to the settlement

15            agreement at that time. Indeed, the District Judge noted, “mental incapacity that

16            affects the validity of a contract must be determined from the testimony and other

17            evidence relevant to the surrounding circumstances when the transaction occurred,

18            without regard to any previous or subsequent incompetency of the party.” (ECF No.

19            72, p. 19, lns 2-4). That is the scope of discovery to be complied with at this point in

20            the litigation.

21        •   Depositions: After careful consideration of the circumstances of this case, the

22            Court finds that depositions shall be conducted via remote means unless the

23            parties otherwise agree to an in-person deposition. The Court expresses no

24            position on the people identified for depositions by either party. They shall

25            properly notice depositions in accordance with the Federal Rules of Civil

26            Procedure and object and/or file a motion for protective order to the extent that

27            they cannot agree on deposition topics.

28


                                               Page 2 of 3
     Case 2:19-cv-00168-JAD-DJA Document 80 Filed 12/02/20 Page 3 of 3




 1          •   The Court declines to rule on the scope of the issues set for trial. That shall be set

 2              forth in the parties’ proposed joint pretrial order and reserved for approval by

 3              the District Judge. Similarly, the trial date shall be proposed in the joint pretrial

 4              order consistent with the Local Rules format and the District Judge shall set the

 5              bench trial based on the availability in her calendar.

 6          Finally, the Court understands that the parties met and conferred on this plan prior to

 7   submitting it to the Court, but it does not appear that they tried in good faith to reach an

 8   agreement on the disputed issues. Going forward the Court warns the parties that any discovery

 9   disputes that may be submitted for court intervention will be strictly scrutinized as to the efficacy

10   and sufficiency of the meet and confer process.

11          IT IS THEREFORE ORDERED that the parties’ Proposed Discovery Plan and

12   Scheduling Order (ECF No. 79) is granted in part and denied in part.

13          IT IS FURTHER ORDERED that the following dates shall govern discovery - with

14   discovery to being immediately:

15              •   Discovery cutoff: June 1, 2021

16              •   Amend pleadings and add parties: March 3, 2021

17              •   Expert disclosures: April 2, 2020

18              •   Rebuttal expert disclosures: May 3, 2021

19              •   Dispositive motions: August 2, 2021

20              •   Joint pretrial order: September 1, 2021

21          IT IS FURTHER ORDERED that any subsequent motion or stipulation to extend

22   discovery deadlines subject to the discovery plan and schedule order must comply with LR 26-3

23   and set forth good cause or excusable neglect for the requested extension.

24

25          DATED: December 2, 2020.

26
                                                            DANIEL J. ALBREGTS
27                                                          UNITED STATES MAGISTRATE JUDGE
28


                                                  Page 3 of 3
